Citation Nr: 0514673	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  04-26 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to July 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision issued by the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

By letter dated in May 2005, the Board ruled favorably on the 
motion to advance this case on the docket.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran injured his low back as a result of boxing 
training during service.

3.  The veteran's current spondylolisthesis at L4-5 is 
associated with his active military duty.


CONCLUSION OF LAW

Spondylolisthesis at L4-5 was incurred in service. 38 
U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004). This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements. Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the issue of 
entitlement to service connection for a low back disability. 
This is so because the Board is taking action favorable to 
the veteran, and a decision at this point poses no risk of 
prejudice to him. See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131 (West 2002). Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if 
arthritis became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. 38 C.F.R. §§ 3.307, 
3.309.

Throughout the current appeal, the veteran has contended that 
his current low back problem is the result of his boxing 
during service. Based on his contentions and his service 
medical records, he apparently competitively boxed in 
service.

According to the veteran's November 1976 service entrance 
examination, no abnormality of the spine was noted.  The 
service medical records show that he was treated for 
complaints of back pain after training for boxing.  The 
service medical records show treatment for complaints of back 
pain in April 1979 resulting from boxing. According to an 
April 1979 treatment note, x-rays of the veteran's spine 
showed that he had some curvature.  He was reportedly 
instructed to go to physical therapy in March 1979.  The 
curvature was determined to be due to muscle spasms.  The 
impression was muscle spasms of the spine.  Another examiner 
noted that the veteran had back tightness.  At the pelvis 
level, the range of motion was normal; however there was pain 
on forward flexion.  The veteran appeared to have slight 
thoraco/lumbar scoliosis.  The April 1980 service separation 
examination report was negative for abnormality of the spine.

In March 2003, R.D.B., M.D., the veteran's private physician, 
reported that he began treating the veteran in 1997 for back 
trouble.  The veteran was involved in a motor vehicle 
accident at that time.  The doctor noted that an x-ray study 
revealed a degenerative spondylolisthesis at L4-5.  Dr. 
R.D.B. opined that the veteran's back had been already 
damaged before the 1997 motor vehicle accident, although the 
accident exacerbated a preexisting condition.

VA examined the veteran in December 2003.  The VA examiner 
noted in the report that he had reviewed the veteran's 
medical file.  He provided a history of the veteran's low 
back disorder consistent with that outlined above.  The 
examiner diagnosed the veteran with degenerative disc disease 
of the lumbar spine with spondylolisthesis second-degree, 
with L4-5 postoperative fusion.  Specifically, the examiner 
remarked that the veteran's boxing in service involved 
rotation and forceful motions that would deteriorate the 
joints and ligaments around the spine making it weak and 
aggravating his back condition of spondylolisthesis.  The 
doctor opined that the military service aggravated the 
veteran's low back condition.  The boxing in service caused 
the problem to be revealed.  The back disorder was aggravated 
causing pain.  The acute residuals of the motor vehicle 
accident in 1997 also aggravated the back.  

The Board finds that the foregoing evidence favors the 
veteran's claim and there is no competent evidence of record 
contravening these findings. The Board is not competent to 
render medical determinations that are not solidly grounded 
in the record. See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Board acknowledges that the examiner who conducted the 
December 2003 VA examination provided an impression that the 
veteran aggravated a preexisting back disorder as a result of 
boxing during service.  There is no pre-service medical 
evidence of record, however, that documents a low back 
disorder upon the veteran's entry into service.  The service 
entrance examination report is negative for low back 
abnormality.  Therefore, the Board will not address this 
issue as a claim for aggravation of a preexisting low back 
disorder.

In light of the foregoing evidence, and in view of the 
veteran's assertions that he injured his low back as a result 
of boxing during service, the Board concludes that the 
totality of the evidence of record supports the finding a 
relationship between the currently diagnosed 
spondylolisthesis at L4-5 and the veteran's boxing training 
during service. With competent evidence of an association 
between spondylolisthesis at L4-5 and active duty, the Board 
finds that service connection for spondylolisthesis at L4-5 
is warranted. In the present case, therefore, the Board finds 
that the evidence warrants the claim for service connection 
for a low back disorder. See, 38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Service connection for spondylolisthesis at L4-5 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


